 308305 NLRB No. 33DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1An amended charge was filed by the Union on February 15,1991.2Sveden House, Inc. annually has gross revenues in excess of$500,000 and purchases goods and materials valued in excess of
$5000 directly from suppliers located outside the State of Michigan
for use in its facilities located within the State of Michigan.Pyramid Construction, Inc. and Carpenters DistrictCouncil of Detroit and Southeastern Michigan,
Wayne, Oakland, Macomb, Sanilac, St. Clair,
Monroe, Washtenaw, Livingston, Genessee,
Tuscola, Huron and Lapeer Counties and Vi-
cinities of the United Brotherhood of Car-
penters and Joiners of America, AFL±CIO±
CLC. Case 7±CA±31458September 30, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSANDMEMBERS
DEVANEYAND
RAUDABAUGHUpon a charge filed by the Union, on January 30,1991,1the General Counsel of the National Labor Re-lations Board issued a complaint on March 14, 1991,
against Pyramid Construction, Inc., the Respondent, al-
leging that it has violated Section 8(a)(1), (3), and (5)
of the National Labor Relations Act. Although prop-
erly served copies of the charge and complaint, the Re-
spondent has failed to file an answer.On May 3, 1991, the General Counsel filed a Mo-tion for Summary Judgment. On May 8, 1991, the
Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. The Respondent filed no re-
sponse. The allegations in the motion are therefore un-
disputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regulationsprovides that the allegations in the complaint shall bedeemed admitted if an answer is not filed within 14
days from service of the complaint, unless good cause
is shown. The complaint states that unless an answer
is filed within 14 days of service, ``all of the allega-
tions in the complaint shall be deemed to be admitted
true and may be so found by the Board.'' Further, the
undisputed allegations in the Motion for Summary
Judgment disclose that the Acting Regional Attorney
for Region 7, by letter dated April 4, 1991, notified the
Respondent that unless an answer was received by
April 18, 1991, a Motion for Summary Judgment
would be filed.In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a Michigan corporation, is engagedin the building and construction business as a car-
pentry subcontractor at its facility in Taylor, Michigan,
where it annually performs services valued in excess of
$50,000, which services were performed in, and for
various enterprises including Sveden House, Inc.2lo-cated in States other than the State of Michigan. We
find that the Respondent is an employer engaged in
commerce within the meaning of Section 2(6) and (7)
of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
On or about October 1, 1990, Respondent enteredinto, and became party to, a collective-bargaining
agreement with the Union with respect to the fol-
lowing unit of employees, which unit is appropriate for
the purposes of collective bargaining within the mean-
ing of Section 9(b) of the Act:All full-time and regular part-time carpenter em-ployees; but excluding office clerical employees,
guards and supervisors as defined in the Act.The agreement was by its terms effective until June 1,1991. Since October 1, 1990, the Union has been the
exclusive representative under Section 9(a) of the Act.A. DiscriminationOn or about November 12, 1990, the Respondentterminated the employment of Dennis Gustin because
of his membership in, and activities on behalf of, the
Union.We find that the Respondent's conduct constitutesunlawful discrimination in regard to the hire or tenure
or terms or conditions of employment in violation of
Section 8(a)(3) and (1) of the Act and thereby discour-
ages membership in a labor organization.B. Refusal to BargainOn or about November 12 and 13, 1990, the Re-spondent repudiated the collective-bargaining agree-
ment with the Union. Since that time, the Respondent
has failed and refused to comply with the terms of the
collective-bargaining agreement, thereby causing sepa-
ration of employment of all its unit employees.We find that the Respondent's conduct constitutesan unlawful refusal to bargain with the representative
of its employees in violation of Section 8(a)(5) and (1)
of the Act. 309PYRAMID CONSTRUCTION3In view of the ambiguities raised by the complaint and the Gen-eral Counsel's proposed remedy with respect to the separation of
unit employees, Member Devaney would deny without prejudice the
General Counsel's Motion for Summary Judgment concerning these
aspects of the case and would remand these matters to the Regional
Director for further appropriate action, if any.CONCLUSIONSOF
LAW1. By discriminatorily discharging Dennis Gustin onor about November 12, 1990, because of his member-
ship in and activities on behalf of the Union, the Re-
spondent engaged in unfair labor practices affecting
commerce within the meaning of Section 8(a)(3) and
(1) and Section 2(6) and (7) of the Act.2. By repudiating and refusing to comply with thecollective-bargaining agreement since on or about No-
vember 12 and 13, 1990, the Respondent engaged in
unfair labor practices affecting commerce within the
meaning of Section 8(a)(5) and (1) and Section 2(6)
and (7).REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.The Respondent having discriminatorily dischargedDennis Gustin, we will order the Respondent to offer
him immediate and full reinstatement to his former po-
sition or, if that position no longer exists, to a substan-tially equivalent position, without prejudice to his se-
niority or other rights and privileges previously en-
joyed, and to make him whole for any loss of earnings
and other benefits suffered as a result of the discrimi-
nation against him with backpay to be computed in the
manner prescribed in F.W. Woolworth Co
., 90 NLRB289 (1950), with interest to be computed in the manner
prescribed in New Horizons for the Retarded, 283NLRB 1173 (1987).The Respondent having unlawfully repudiated thecollective-bargaining agreement, we will order the Re-
spondent to restore and adhere to the terms and condi-
tions of the agreement effective from October 1, 1990,
to June 1, 1991, until such time as a new agreement
or impasse is reached. We shall order the Respondent
to make whole all employees in the unit for any loss
of earnings resulting from the Respondent's conduct in
the manner prescribed in Ogle Protection Service, 183NLRB 682 (1970), with additional amounts to be paid
into employee benefit funds as provided in
Merryweather Optical Co., 240 NLRB 1213, 1216 fn.7 (1979). This shall include making all employees
whole for any loss of pension plan credits or benefits
resulting from the Respondent's failure to implement
the terms of the agreement. Kraft Plumbing & Heat-ing, 252 NLRB 891 (1980).The complaint alleges that the Respondent repudi-ated the contract, ``thereby causing the separation of
employment of all its unit employees.'' The complaint
then goes on to allege that ``[b]y the acts described
above,'' the Respondent violated Section 8(a)(5). Re-
spondent failed to file an answer and thereby admitted
all of the above. In these circumstances, it may be rea-sonable to find that Respondent admitted that its repu-diation of the contract and the consequent separationof employees violated Section 8(a)(5) of the Act. Fur-ther, even assuming arguendo that the separation of
employees is not alleged as unlawful, it is alleged as
the consequence of unlawful conduct. Clearly, the
Board can and should remedy the employment con-
sequences of unlawful conduct.Notwithstanding the above, we shall not grant aremedy for the separated employees. The difficulty is
that the complaint does not make clear whether the
``separation'' was a voluntary act by the employees or
a forced termination by the Respondent, i.e., whether
the employees quit because of the contract repudiation
or were discharged as part and parcel of the contract
repudiation. Indicative of the ``voluntary quit'' inter-
pretation is the fact that the General Counsel does not
seek reinstatement and is somewhat ambiguous as to
whether he seeks a make-whole remedy for the sepa-rated employees. In light of the foregoing, and since
this matter is before us on a Motion for Summary
Judgment, we shall not award a remedy to the sepa-
rated employees except insofar as they became reem-
ployed in the unit.3ORDERThe National Labor Relations Board orders that theRespondent, Pyramid Construction, Inc., Taylor,
Michigan, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Discharging or otherwise discriminating againstany employee for their union membership or union ac-
tivities. (b) Failing or refusing to give effect to and
fully comply with its collective-bargaining agreement
with Carpenters District Council of Detroit and South-
eastern Michigan, Wayne, Oakland, Macomb, Sanilac,
St. Clair, Monroe, Washtenaw, Livingston, Genessee,
Tuscola, Huron and Lapeer Counties and Vicinities of
the United Brotherhood of Carpenters and Joiners of
America, AFL±CIO±CLC.(b) Refusing to bargain collectively with the Unionconcerning rates of pay, wages, hours, and other terms
and conditions of employment in the following appro-
priate unit:All full-time and regular part-time carpenter em-ployees; but excluding office clerical employees,
guards and supervisors as defined in the Act. 310DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer Dennis Gustin immediate and full rein-statement to his former job or, if that job no longer ex-
ists, to a substantially equivalent position, without prej-udice to his seniority or any other rights or privileges
previously enjoyed, and make him whole for any loss
of earnings and other benefits suffered as a result of
the discrimination against him, in the manner set forth
in the Remedy section of this decision.(b) Remove from its files any reference to the un-lawful discharge and notify the employee in writing
that this has been done and that the discharge will not
be used against him in any way.(c) On request, bargain in good faith with the Unionas the exclusive representative of the employees in the
above-described appropriate unit concerning wages,
hours, and other terms and conditions of employment
and, if an understanding is reached, embody the under-
standing in a signed agreement.(d) Restore and place in effect all terms and condi-tions of employment provided by the parties' collec-
tive-bargaining agreement which expired on June 1,
1991, until such time as a new agreement or impasse
is reached.(e) Make employees whole for any wages or otherbenefits they may have lost as a result of the Respond-
ent's failure to abide by the collective-bargaining
agreement which expired June 1, 1991, as prescribed
in the Remedy section of this decision.(f) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(g) Post at its facility in Taylor, Michigan, copies ofthe attached notice marked ``Appendix.''4Copies ofthe notice, on forms provided by the Regional Director
for Region 7, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(h) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
discharge or otherwise discriminateagainst any employee for their union membership or
union activities.WEWILLNOT
fail or refuse to give effect to andfully comply with our collective-bargaining agreement
with Carpenters District Council of Detroit and South-
eastern Michigan, Wayne, Oakland, Macomb, Sanilac,
St. Clair, Monroe, Washtenaw, Livingston, Genessee,
Tuscola, Huron and Lapeer Counties and Vicinities of
the United Brotherhood of Carpenters and Joiners of
America, AFL±CIO±CLC.WEWILLNOT
refuse to bargain collectively with theUnion concerning rates of pay, wages, hours, and other
terms and conditions of employment in the following
appropriate unit:All full-time and regular part-time carpenter em-ployees; but excluding office clerical employees,
guards and supervisors as defined in the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
offer Dennis Gustin immediate and full re-instatement to his former job or, if that job no longer
exists, to substantially equivalent positions, without
prejudice to his seniority or any other rights or privi-
leges previously enjoyed, and WEWILL
make himwhole for any loss of earnings and other benefits re-
sulting from his discharge.WEWILL
notify him that we have removed from ourfiles any reference to his discharge and that the dis-
charge will not be used against him in any way.WEWILL
on request, bargain in good faith with theUnion as the exclusive representative of the employees
in the above-described appropriate unit concerning
wages, hours, and other terms and conditions of em-
ployment and, if an understanding is reached, embody
the understanding in a signed agreement.WEWILL
restore and place in effect all terms andconditions of employment provided by the parties' col-
lective-bargaining agreement which expired on June 1,
1991, until such time as a new agreement or impasse
is reached. 311PYRAMID CONSTRUCTIONWEWILL
make employees whole for any wages orother benefits they may have lost resulting from ourfailure to abide by the collective-bargaining agreementwhich expired June 1, 1991.PYRAMIDCONSTRUCTION, INC.